Exhibit 10.6

AMENDED AND RESTATED PROMISSORY NOTE

 

 

$56,500,000.00August 31, 2018

 

FOR VALUE RECEIVED, SSSHT OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (“SSSHTOP”), H. MICHAEL SCHWARTZ, a California resident (“Individual
Borrower”) and NOBLE PPS, LLC, a Nevada limited liability company (“Noble”) and
each other entity that joins the Credit Agreement (as defined below) as a
“Borrower” (collectively with SSSHTOP, Individual Borrower and Noble, the
“Borrower”) jointly and severally promise to pay without offset or counterclaim
to the order of KEYBANK NATIONAL ASSOCIATION, a national banking association
(“Lender”), the principal amount equal to Fifty-Six Million Five Hundred
Thousand and 00/100 Dollars ($56,500,000.00) or such lower amount as may have
been advanced by Lender pursuant to the terms of the Credit Agreement, payable
in accordance with the terms of the Credit Agreement.

Borrower also promises to pay interest on the unpaid principal amount of this
Promissory Note (as amended, restated or otherwise modified from time to time,
this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Second Amended and Restated
Credit Agreement dated as of February 23, 2018, as amended by that certain First
Credit Agreement Supplement and Amendment of even date herewith among Borrower
and Lender (as hereafter amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”).  Capitalized terms used herein without
definition shall have the meanings set forth in the Credit Agreement.

This Note is subject to (a) mandatory prepayment and (b) prepayment at the
option of the Borrower, as provided in the Credit Agreement.

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loans evidenced
hereby are made and are to be repaid.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE COMMONWEALTH OF MASSACHUSETTS.  BORROWER AGREES THAT JURISDICTION AND VENUE
FOR ANY ACTION REGARDING THIS NOTE SHALL BE AS SET FORTH IN THE CREDIT
AGREEMENT.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.

Borrower promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement.  Borrower and any endorser of this Note hereby consent to renewals
and extensions of time at or after the maturity hereof, without notice, and
hereby waive diligence, presentment, protest, demand and notice of every kind
(except such notices as may be expressly required under the Credit Agreement or
the other Loan Documents) and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.

THIS NOTE AMENDS, RESTATES AND REPLACES IN ITS ENTIRETY THAT CERTAIN PROMISSORY
NOTE FROM BORROWER TO LENDER DATED FEBRUARY 23, 2018, IN THE ORIGINAL PRINCIPAL
AMOUNT OF $24,500,000.00.  THIS NOTE DOES NOT CONSTITUTE A NOVATION OF THE
ORIGINAL INDEBTEDNESS EVIDENCED THEREBY.

 

--------------------------------------------------------------------------------

 

(The next page is the signature page.)

- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Borrower has caused this Note to be executed
and delivered, as an instrument under seal as of the day and year first written
above.

 

SSSHT OPERATING PARTNERSHIP, L.P., a Delaware limited partnership

 

 

By:

Strategic Student & Senior Housing Trust, Inc., a Maryland corporation, its
general partner

 

 

 

By: /s/ H. Michael Schwartz



 



H. Michael Schwartz, Chief Executive Officer

 

 

 

 

/s/ H. Michael Schwartz



H. Michael Schwartz

 

 

 

NOBLE PPS, LLC, a Nevada limited liability company

 

 

 

By:

/s/ H. Michael Schwartz

H. Michael Schwartz, Manager

 

 

 

 

 

[Signature Page to A&R Promissory Note (Mt. Tabor)]